           Case 0:20-cv-62263-AHS Document 1-4 Entered on FLSD Docket 11/05/2020 Page 1 of 1

                                                             Exhibit B
                                                        Statement of Claim
                                                 Plaintiff Matthew David Valentin

Unpaid Overtime and Minimum Wages
                                   Average   Average Equivalent Minimum Applicable     Total         Total
                          Weeks¹                                                                                   Total
                                   Weekly    Weekly    Hourly     Wage    Overtime    Unpaid        Unpaid
      Period¹                                                                                                   Liquidated
                                    Hours    Amount     Rate     Hourly    Hourly    Minimum       Overtime
                                                                                                                Damages¹
                                   Worked¹     Paid¹   Paid¹      Rate     Rate¹      Wages¹        Wages¹
  3/1/20   -   10/10/20   32                 $    -  $      -                       $ 21,365.76   $ 5,204.48    $   26,570.24
                                                                $   8.56 $    12.84
  1/1/20   -   2/29/20    8.6                                                       $ 1,437.26    $ 1,394.06    $    2,831.31
  1/1/19   -   12/31/19   52         78                         $   8.46 $    12.69 $ 8,313.76    $ 8,358.48    $   16,672.24
                                             $500.00 $     6.41
  1/1/18   -   12/31/18   52                                    $   8.25 $    12.38 $ 7,462.00    $ 8,151.00    $   15,613.00
 11/6/17   -   12/31/17   8.0                                   $   8.10 $    12.15 $ 1,054.40    $ 1,231.20    $    2,285.60
                                                                                    $ 39,633.18   $ 24,339.22   $   63,972.39

                                                                              Total Unpaid Minimum Wages¹ =     $ 39,633.18
                                                                              Total Unpaid Overtime Wages¹ =    $ 24,339.22
                                                                                 Total Liquidated Damages¹ =    $ 63,972.39
                                                                                                     Total¹ =   $ 127,944.79




¹ Numbers are averages, estimates, and/or approximates. Numbers may change as information is uncovered through the discovery
process.
